Citation Nr: 0531657	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  97-25 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine.

2.  Entitlement to service connection for arthritis of the 
cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
October 1985, followed by service in the Reserves from 
February 1986 to February 1992.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in May 2000, the claims were found to 
be well-grounded and remanded to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, for additional development.  The Board again 
remanded the case in July 2005, to the RO in St. Petersburg, 
Florida.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
veteran has received the required notice.

2.  The preponderance of the competent medical evidence 
indicates that the veteran's lumbar spine arthritis is not 
related to active duty or any injuries therein, and may not 
be presumed to be so related.

3.  The preponderance of the competent medical evidence 
indicates that the veteran's cervical spine arthritis is not 
related to active duty or any injuries therein, and may not 
presumed to be so related.



CONCLUSIONS OF LAW

1.  Service connection for arthritis of the lumbar spine is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).

2.  Service connection for arthritis of the cervical spine is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in July 2003; a 
rating decision in August 1996, a statement of the case in 
June 1997; and supplemental statements of the case in January 
1998, February 2002, June 2003, November 2003 and November 
2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Turning to the relevant law, a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Certain chronic diseases, including arthritis, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

The weight the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records show that she was 
treated for lumbar strain in 1978 and 1984, and for upper 
back and neck complaints in October 1980.  The report of an 
October 1981 medical examination provides that all pertinent 
clinical evaluations were normal.  On examination in January 
1983, following a fall, her back was normal.  The report of 
her July 1985 separation medical examination provides that 
all pertinent clinical evaluations were normal.  The report 
of a February 1991 medical history demonstrates that she 
denied recurrent back pain; swollen or painful joints; and 
bone, joint or other deformity.  The report noted that she 
had no chronic problems.  The report of a February 1991 
medical examination provides that all pertinent clinical 
evaluations were normal.

In various pieces of correspondence and during a September 
2005 hearing before the undersigned Board member, the veteran 
stated that her cervical and lumbar spine degenerative disc 
disease is related to her service.  She lifted heavy objects 
as an aviation store keeper.  She noted that she had a car 
accident during active duty, during which she snapped her 
neck, but she had no treatment for it.  References to it were 
in her files.

Statements from several of the veteran's family members, 
including two nurses, essentially make similar assertions as 
to the etiology of the veteran's current arthritis.    

Records from the SSA include determinations and medical 
records.  A December 2003 decision found that the veteran was 
entitled to a closed period of disability from May 2001 to 
August 2002.  She had severe impairments consisting of 
bilateral cartilage and ligament damage in both knees; 
osteoarthritis of the hips, neck and low back; anxiety; 
depression; and obesity.  A February 2004 decision revised 
the December 2003 decision.  It found that the veteran was 
disabled from May 2001 to August 2002.  Her primary diagnosis 
was osteoarthritis and allied disorders, and her secondary 
diagnosis was affective or mood disorders.  

Private treatment records show treatment for low back pain as 
early as 1993.  These records do not provide a diagnosis of 
arthritis.  Private and VA medical records show subsequent 
low back and neck pain complaints and treatment.  

An August 1997 report from W.A.T., M.D., reflects that it was 
the veteran's first visit.  The report reviews the veteran's 
medical history, apparently based on her own reports, and 
current findings.  The pertinent assessment was cervical 
degenerative disc disease by MRI findings.  Dr. T. noted that 
the veteran's experience in the Navy in the past with her 
heavy lifting certainly could account for exacerbation of the 
problem or even be the possible etiology of the problem.  He 
also diagnosed fibromyalgia.  

A March 1998 report from R.G.L., M.D., provides that he 
reviewed the veteran's naval records and took an extensive 
history from her.  The examiner apparently reviewed medical 
records from 1997, as well.  His initial consultation with 
the veteran was in January 1998, following a car accident in 
which she stated she was suffering from right neck and lower 
back pain.  Dr. L. stated the opinion that based on the 
information given by the veteran, X-ray findings, and her 
history she gave to him, that her chronic neck and low back 
findings were consistent and related to the heavy lifting 
duties she performed in the Navy from 1978 to 1985.  

The report of a September 1998 VA examination provides that 
the examiner reviewed the veteran's records, including those 
from Dr. L. and Dr. T.  The examiner sets forth the veteran's 
complaints and reviews the pertinent medical evidence of 
record.  The diagnosis was degenerative disc disease of the 
cervical spine as shown on MRI scan, and degenerative disc 
disease of the lumbar spine, as shown on lumbar spine plain 
X-rays.  The examiner acknowledged the veteran's own 
assertions that her current conditions began during service, 
but stated that her present chronic pain complaints were more 
consistent with fibromyalgia which had not been documented to 
be related to her service at all.  She had experienced 
multiple incidents, including car accidents, which also 
attributed (sic) to her chronic pain and were unrelated to 
her military service, as well as activities of daily living 
and the aging process.  

A March 2001 letter from P.W.O., M.D., relates that he had 
been following the veteran for right knee problems.  She also 
had degenerative disc disease and significant symptoms 
related to that, for which she had seen Dr. O.'s partner.  
The veteran stated that she had complaints of problems with 
her right knee, neck and back, relating to her time in the 
military service, which was consistent with her history.  

The report of a December 2001 VA examination provides that 
the examiner reviewed the veteran's claims file and prior 
examination reports.  The examiner sets forth the veteran's 
own complaints, her pertinent medical history as shown in 
medical records, and the results of current examination.  He 
referred to reports from Dr. T. and Dr. O.  

The diagnoses were fibromyalgia and degenerative disc disease 
of the cervical spine.  The examiner stated that the 
veteran's fibromyalgia was her primary problem at this time.  
Her lumbar pain was likely due to fibromyalgia.  She was not 
treated for fibromyalgia during service and it was not 
service-connected.  The examiner observed that the veteran 
did have a few episodes of treatment [in service] for acute 
lumbar and cervical strain.  Reviewing the records, she was 
treated for relatively acute strains.  There was no evidence 
of follow up for any specific injury.  Her exit examination 
in 1991 reflects no complaints of neck problems.  Therefore, 
it was less likely than not that the cervical and lumbar 
strains noted in her service medical records were causing her 
present cervical degenerative disc disease.  It was more 
likely than not that this developed after leaving the 
service.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for arthritis of the lumbar spine, and 
arthritis of the cervical spine, on either a direct or a 
presumptive basis.  

In so finding, the Board finds it significant that while the 
veteran's service medical records do show some pertinent 
complaints during service, her own complaints and the 
objective findings made at separation in 1985 and in 1991 
were negative.  

Although low back pain was shown in 1993, there is no 
evidence of arthritis within one year of the veteran's 
service.  Thus, presumptive service connection is not 
warranted.  38 C.F.R. §§ 3.307, 3.309.

The Board also finds that the preponderance of the competent 
medical evidence demonstrates that the veteran does not have 
arthritis of the cervical or lumbar spine, due to her active 
duty.  

The medical opinions from Dr. T. and Dr. O., and the 
veteran's nurse family members, are entitled to some 
probative weight, given their professional training and 
knowledge of the veteran.  Nevertheless, their value is 
limited since these opinions do not appear to be based on a 
review of the veteran's service medical records, or complete 
or even partial post-service medical records.  As a result, 
they make no reference to objective findings from the 
veteran's service medical records, and few to post-service 
findings.  The Court of Appeals for Veterans Claims (Court) 
has held that a record that is based solely on a history 
provided by the veteran is not probative or material to the 
etiology of the claimed disability.  See Reonal v. Brown, 5 
Vet.App. 458, 460-461 (1993); Elkins v. Brown, 5 Vet.App. 474 
(1993)

The opinion from Dr. L. linking the veteran's current 
conditions to her service does not suffer from this weakness, 
as it was based on a review of the veteran's service medical 
records, as well as at least some post-service medical 
records.  The Board finds, however, that it is outweighed by 
the September 1998 and December 2001 VA opinions.  Each of 
the two VA opinions were based on a complete review of the 
medical records.  The VA opinions refer to specific private 
medical opinions in support of the veteran's claim.  The VA 
opinions are supported with references to physical findings 
set forth in the medical record, including the veteran's 
service medical records.  This fact is particularly 
important, in the Board's judgment, as the references make 
for a more convincing rationale.  The Board recognizes that 
the September 1998 VA opinion refers to car accidents, and 
that the veteran was in a car accident during service.  The 
opinion, however, identifies other, more likely, causes for 
the veteran's complaints.  

The Board recognizes the assertions made by the veteran that 
her claimed conditions are the result of her service.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as those 
relating to causation or etiology.  Espiritu, supra.  As a 
result, her own assertions do not constitute competent 
medical evidence that she now has arthritis of the cervical 
or lumbar spine, related to her active duty.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for arthritis of the lumbar spine is 
denied.

Service connection for arthritis of the cervical spine is 
denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


